DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered. 
Claims 1-12 and 14-21 are pending.
Claims 1, 3-4, 12, 14 and 16-20 are amended.
Claim 13 is cancelled.
Claim 21 is new.
This office action is in response of the Applicant’s arguments and remarks 03/01/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the downhole operation" in line 1. It is unclear and indefinite to which downhole operation is referring to? Is it the downhole operation that is performed by the method? Or is it the downhole operation that is performed by the downhole component?.
Claim 8 recites the limitation "the downhole operation" in line 2. It is unclear and indefinite to which downhole operation is referring to? Is it the downhole operation that is performed by the method? Or is it the downhole operation that is performed by the downhole component?.
Claim Objections
2.	Claim 16 is objected to because of the following informalities:    
Claim 16 recites the limitation "an associated assigned depth value" in lines 4-5. Examiner suggests to the Applicant to change it to “the associated assigned depth value” for consistency with the same limitations that are recited in claim 16 line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-8 and 12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiszik (US2019/0187316A1) in view of Gerrie et al. (US2014/0278111A1) hereafter Gerrie.
Regarding claim 1, Mathiszik discloses a method of performing a downhole operation, the method comprising:
determining, at the earth surface, a first depth value of a downhole component in a borehole (fig 2A, par[0045]: FIG. 2A illustrates the downhole tool 200 in a first position relative to the formation features 226, 228, 230, 232 and at a first depth within the borehole 204. The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C), the downhole component comprising a processor (fig 2A:234, par[0047]: The drilling characteristic measurement system 202, as shown, includes a control unit 234 that is in communication with the sources 216, 218, 220 and the receiver 222. The control unit 234 includes a processor or controller that is configured to control the sources 216, 218, 220. The control unit 234, as shown, is part of the downhole tool 200);
transmitting to the downhole component in the borehole a first signal indicating the first depth value (fig 3A, par[0049], [0052], [0054]: at the first depth D.sub.1, as schematically shown in FIG. 2A, the first transmitted signal from the first source 216 is modified, transformed, or reflected by the first formation feature 226 and is received at the receiver 222, however, because of the angle and fixed positions, the first transmitted signal from the first source 216 is not modified, transformed, or reflected by any of the other formation features 228, 230, 232 in a manner that is detected at the receiver 222. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic);
obtaining, during a drilling operation and using the downhole component, a first image at the first depth value (fig 4A, par[0056]: The measurement (depth, toolface, etc.) using the drilling characteristic measurement systems of the present disclosure can be performed by monitoring the movement of the formation feature 426 identified in images of the borehole wall 414 while drilling is continued, i.e., while the drillstring rotates and propagates through the formation. FIG. 4A is an illustrative image obtained at the first depth D.sub.1 shown in FIG. 2A);
changing a depth of the downhole component in the borehole (fig 2B, par[0045]: FIG. 2B illustrates the downhole tool 200 in a second position relative to the formation features 226, 228, 230, 232 and at a second depth within the borehole 204);
determining, at the earth surface, a second depth value of the downhole component in the borehole (fig 2B, par[0045]: FIG. 2B illustrates the downhole tool 200 in a second position relative to the formation features 226, 228, 230, 232 and at a second depth within the borehole 204);
transmitting, to the downhole component in the borehole, a second signal indicating the second depth value (fig 3B; par[0050], [0052], [0054]: The downhole tool 200 then moves downhole within the borehole 204 to the second depth D.sub.2, as shown in FIG. 2B. At the second depth D.sub.2, a first transmitted signal from the first source 216 is modified, transformed, or reflected by the second formation feature 228, a second transmitted signal from the second source 218 is modified, transformed, or reflected by the third formation feature 230, and a third transmitted signal from the third source 220 is modified, transformed, or reflected by the fourth formation feature 232. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic);
obtaining, during the drilling operation and using the downhole component, a second image at the second depth value (fig 4B, par[0056]: The measurement (depth, toolface, etc.) using the drilling characteristic measurement systems of the present disclosure can be performed by monitoring the movement of the formation feature 426 identified in images of the borehole wall 414 while drilling is continued, i.e., while the drillstring rotates and propagates through the formation. FIG. 4B is an illustrative image obtained at the second depth D.sub.2 shown in FIG. 2B);
aligning the first image and the second image (fig 4A-4C, par[0056], [0058]: The assigned acquisition times of the images in FIGS. 4A-4C can be used in conjunction with the measured depth or toolface information of one or more formation features 426 that can be identified in the image to determine the rate of penetration or rotational velocity. For example, by measuring the distance in measured depth of formation feature 426 in FIGS. 4A-4B, and dividing it by the difference in the corresponding acquisition times, the rate of penetration can be calculated. Similarly, by measuring the distance in toolface or circumferential distance of a formation feature and dividing it by the different in the corresponding acquisition times, the rotational velocity can be calculated. A comparison of the obtained images can be used to perform various calculations and/or determinations related to drilling characteristics. To enable such comparisons, the images produced at subsequent depths should have overlap with the image of the previous depth. As such, as illustrated in FIGS. 4A-4C, the formation features identified in the image(s) appear to move with the movement of the downhole tool);
performing downhole, during the drilling operation, by using the processor in the downhole component, image analysis on the aligned first image and second image (fig 4A-4C, par[0056], [0058]: The assigned acquisition times of the images in FIGS. 4A-4C can be used in conjunction with the measured depth or toolface information of one or more formation features 426 that can be identified in the image to determine the rate of penetration or rotational velocity. For example, by measuring the distance in measured depth of formation feature 426 in FIGS. 4A-4B, and dividing it by the difference in the corresponding acquisition times, the rate of penetration can be calculated. Similarly, by measuring the distance in toolface or circumferential distance of a formation feature and dividing it by the different in the corresponding acquisition times, the rotational velocity can be calculated. A comparison of the obtained images can be used to perform various calculations and/or determinations related to drilling characteristics. To enable such comparisons, the images produced at subsequent depths should have overlap with the image of the previous depth. As such, as illustrated in FIGS. 4A-4C, the formation features identified in the image(s) appear to move with the movement of the downhole tool).
Mathiszik does not explicitly disclose the feature of updating downhole, using the processor in the downhole component, a downhole operation performed by the downhole component based on at least one of the first depth value, the second depth value, and the image analysis of the aligned first and second images.
Gerrie method of performing a downhole operation, the method comprising:
aligning the first image and the second image (par[0030], [0084]: The borehole instrument 10 performs image capture, profile measurement, and orientation measurement during the same pass of the borehole 12. Captured image data 32 and profile data 34 are thus both measured directly in association with the same depth and orientation measurements. This means that images and profile measurements are depth-aligned. The data processor 138 can further be configured to align captured borehole images with the relevant profile measurements and with position/yaw/pitch/tilt/direction data from the IMU 58, as well as data from any additional sensors.);
performing downhole image analysis on the aligned first image and second image (par[0038], [0079]: The data processing subsystem 56 can be configured to process captured image, profile, and other sensor data, pre-process such data, communicate such data to an on-board computer (e.g., ref. 160 in FIGS. 7a-d) or to the up-hole computer 22, store such data, or any combination of these tasks. The data processor 138 performs all borehole image processing and borehole profile measurement, as well as directional data processing, and sends resulting data to the communications interface 140, via the intermediate interface 146, for storage in the borehole instrument and/or communication to the up-hole computer 22); and
updating a downhole operation performed by the downhole component based on at least one of the first depth value, the second depth value, and the image analysis of the aligned first and second images (par[0057]: increased data capture speed allows for faster movement in the borehole, such that total capture time may be reduced to less than 200 minutes).
One of ordinary skill in the art would be aware of both the Mathiszik and Gerrie references since both pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Mathiszik to implement the updating feature as disclosed by Gerrie to gain the functionality of providing a well operator with the clear indication of any time lags that occur between steps of the geosteering process, such as, obtaining data, analyzing data, developing a modified well plan, communicating the well plan, and executing the well plan at the drilling rig.

Regarding claim 2, Mathiszik in view of Gerrie discloses the method of claim 1, wherein at least one of the first signal and the second signal is transmitted by one of mud pulse telemetry, rotary speed changes, pump cycling, electromagnetic telemetry, and acoustic telemetry (Mathiszik  par[0036]: each measuring system includes a plurality of sources of a specific type of energy (e.g., acoustic, nuclear, radiation, electrical, optical, etc.) and a single receiver positioned away from the multiple sources, and arranged to receive energy that originates at the multiple sources. In some aspects, the parts of the measuring system may operate automatically or semi-automatically.).

Regarding claim 3, Mathiszik in view of Gerrie discloses the method of claim 1, further comprising assigning, downhole, the first depth value to the first image (Mathiszik fig 4A, par[0056]: The measurement (depth, toolface, etc.) using the drilling characteristic measurement systems of the present disclosure can be performed by monitoring the movement of the formation feature 426 identified in images of the borehole wall 414 while drilling is continued, i.e., while the drillstring rotates and propagates through the formation. FIG. 4A is an illustrative image obtained at the first depth D.sub.1 shown in FIG. 2A) and assigning, downhole, the second depth value to the second image (Mathiszik fig 4B, par[0056]: The measurement (depth, toolface, etc.) using the drilling characteristic measurement systems of the present disclosure can be performed by monitoring the movement of the formation feature 426 identified in images of the borehole wall 414 while drilling is continued, i.e., while the drillstring rotates and propagates through the formation. FIG. 4B is an illustrative image obtained at the second depth D.sub.2 shown in FIG. 2B) and aligning the first image with the second image comprises aligning, downhole, the first image and the second image based on depth (Mathiszik fig 4A-4C, par[0056], [0058]: The assigned acquisition times of the images in FIGS. 4A-4C can be used in conjunction with the measured depth or toolface information of one or more formation features 426 that can be identified in the image to determine the rate of penetration or rotational velocity. For example, by measuring the distance in measured depth of formation feature 426 in FIGS. 4A-4B, and dividing it by the difference in the corresponding acquisition times, the rate of penetration can be calculated. Similarly, by measuring the distance in toolface or circumferential distance of a formation feature and dividing it by the different in the corresponding acquisition times, the rotational velocity can be calculated. A comparison of the obtained images can be used to perform various calculations and/or determinations related to drilling characteristics. To enable such comparisons, the images produced at subsequent depths should have overlap with the image of the previous depth. As such, as illustrated in FIGS. 4A-4C, the formation features identified in the image(s) appear to move with the movement of the downhole tool).

Regarding claim 4, Mathiszik in view of Gerrie discloses the method of claim 3, further comprising storing the first image with the assigned first depth value in a memory of the downhole component (Gerrie fig 6:142&144; par[0038], [0085]: Raw captured data that is pre-processed, fully processed, or communicated to a computer can be stored at the data processing subsystem 56 for redundancy or can be deleted. When data is stored down-hole, such as in the data processing subsystem 56 or an on-board computer, the data processing subsystem 56 can be configured to send snapshots to the up-hole computer 22 to show the operator that tool is working properly) and  (Papouras fig 2:228, par[0019], [0047]: The downhole MWD or wireline conveyed instruments may be configured for the evaluation of physical properties such as pressure, temperature, gamma radiation count, torque, weight-on-bit (WOB), vibration, inclination, azimuth, toolface orientation in three-dimensional space, and/or other down hole parameters. These measurements may be made down hole, stored in memory, such as solid-state memory, for some period of time, and downloaded from the instrument(s) when at the surface and/or transmitted in real- time and/or in delayed time to the surface. The BHA 170 may include a memory 228 and a transmitter 229. In some implementations, the memory 228 and transmitter 229 are integral parts of the MWD survey tool 226, while in other implementations, the memory 228 and transmitter 229 are separate and distinct modules. The memory 228 may be configured to store readings and measurements for some period of time. In some implementations, the memory 228 is configured to store the results of surveys performed by the MWD survey tool 226 for some period of time, such as the time between drilling connections).

Regarding claim 5, Mathiszik in view of Gerrie discloses the method of claim 1, wherein the first signal is a first predefined code indicating the first depth value is reached (Mathiszik fig 2A, par[0045]: FIG. 2A illustrates the downhole tool 200 in a first position relative to the formation features 226, 228, 230, 232 and at a first depth within the borehole 204.) and the second signal is a second predefined code indicating the second depth value is reached (Mathiszik fig 2B, par[0045]: FIG. 2B illustrates the downhole tool 200 in a second position relative to the formation features 226, 228, 230, 232 and at a second depth within the borehole 204), wherein the second depth value is an incremental depth value (Mathiszik fig 2B; par[0045]: The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A. As such, in FIG. 2B, the downhole tool 200 is at a second depth D.sub.2 and in FIG. 2C, the downhole tool 200 is at a third depth D.sub.3.), wherein the second depth value is an incremental depth value (Mathiszik fig 2B; par[0045]: The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A.).

Regarding claim 6, Mathiszik in view of Gerrie discloses the method of claim 1, wherein the first signal comprises the first depth value (Mathiszik fig 3A, par[0049], [0052], [0054]: at the first depth D.sub.1, as schematically shown in FIG. 2A, the first transmitted signal from the first source 216 is modified, transformed, or reflected by the first formation feature 226 and is received at the receiver 222, however, because of the angle and fixed positions, the first transmitted signal from the first source 216 is not modified, transformed, or reflected by any of the other formation features 228, 230, 232 in a manner that is detected at the receiver 222. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic) and the second signal is a predefined code indicating the second depth value is reached (Mathiszik fig 3B; par[0050], [0052], [0054]: The downhole tool 200 then moves downhole within the borehole 204 to the second depth D.sub.2, as shown in FIG. 2B. At the second depth D.sub.2, a first transmitted signal from the first source 216 is modified, transformed, or reflected by the second formation feature 228, a second transmitted signal from the second source 218 is modified, transformed, or reflected by the third formation feature 230, and a third transmitted signal from the third source 220 is modified, transformed, or reflected by the fourth formation feature 232. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic), wherein the second depth value is an incremental depth value (Mathiszik fig 2B; par[0045]: The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A.).

Regarding claim 7, Mathiszik in view of Gerrie discloses the method of claim 1, wherein the downhole operation is one of a geosteering of a drill string through a subsurface formation and a joined processing of downhole data from different downhole sensors (Gerrie par[0029]: The borehole instrument 10 is also configured to measure its direction or orientation within the borehole 12 to capture orientation data 36. Direction data may be measured and stored with respect to a reference datum, such as magnetic north. In this example, instrument orientations S(1), S(2) . . . S(N) are measured at regular depths D(1), D(2) . . . D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. The orientation data 36 can be used to laterally shift captured images and profile measurements to compensate for any rotation of the borehole instrument 10 within the borehole 12.).

Regarding claim 8, Mathiszik in view of Gerrie discloses the method of claim 1, wherein the second depth value is an incremental depth value (Mathiszik fig 2B; par[0045]: The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A.) and (Gerrie fig 1:”Depth Data 30”; par[0026], [0027]: A depth transducer 24, such an optically encoded wheel in frictional contact with the cable 16, is connected to the up-hole computer 22 to measure the depth of the borehole instrument 10 in the borehole 12. N samples of depth data 30 are taken for a particular borehole, so that depths D(1), D(2) .  . . D(N) are measured and stored at the computer 22), and the downhole operation is collecting and storing downhole data associated with a drilling operation (Gerrie par[0029]: The borehole instrument 10 is also configured to measure its direction or orientation within the borehole 12 to capture orientation data 36. Direction data may be measured and stored with respect to a reference datum, such as magnetic north. In this example, instrument orientations S(1), S(2) . . . S(N) are measured at regular depths D(1), D(2) . . . D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. The orientation data 36 can be used to laterally shift captured images and profile measurements to compensate for any rotation of the borehole instrument 10 within the borehole 12.).

Regarding claim 12, Mathiszik discloses a method of collecting downhole data during a downhole operation, the method comprising:
performing a drilling operation (fig 1:20, par[0024], [0025]: FIG. 1 shows a schematic diagram of a system for performing downhole operations. As shown, the system is a drilling system 10 that includes a drill string 20 having a drilling assembly 90, also referred to as a bottomhole assembly (BHA), conveyed in a borehole 26 penetrating an earth formation 60. During drilling operations a suitable drilling fluid 31 (also referred to as the “mud”) from a source or mud pit 32 is circulated under pressure through the drill string 20 by a mud pump 34.);
transmitting a first signal indicating a first depth value from the earth surface to a downhole component (fig 3A, par[0049], [0052], [0054]: at the first depth D.sub.1, as schematically shown in FIG. 2A, the first transmitted signal from the first source 216 is modified, transformed, or reflected by the first formation feature 226 and is received at the receiver 222, however, because of the angle and fixed positions, the first transmitted signal from the first source 216 is not modified, transformed, or reflected by any of the other formation features 228, 230, 232 in a manner that is detected at the receiver 222. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic), the downhole component comprising a processor (fig 2A:234, par[0047]: The drilling characteristic measurement system 202, as shown, includes a control unit 234 that is in communication with the sources 216, 218, 220 and the receiver 222. The control unit 234 includes a processor or controller that is configured to control the sources 216, 218, 220. The control unit 234, as shown, is part of the downhole tool 200);
collecting, during the drilling operation, a first downhole data element using at least one sensor located on the downhole component (fig 4A, par[0056]: The measurement (depth, toolface, etc.) using the drilling characteristic measurement systems of the present disclosure can be performed by monitoring the movement of the formation feature 426 identified in images of the borehole wall 414 while drilling is continued, i.e., while the drillstring rotates and propagates through the formation. FIG. 4A is an illustrative image obtained at the first depth D.sub.1 shown in FIG. 2A);
assigning the first depth value to the first downhole data element (fig 4A, par[0056]: The measurement (depth, toolface, etc.) using the drilling characteristic measurement systems of the present disclosure can be performed by monitoring the movement of the formation feature 426 identified in images of the borehole wall 414 while drilling is continued, i.e., while the drillstring rotates and propagates through the formation. FIG. 4A is an illustrative image obtained at the first depth D.sub.1 shown in FIG. 2A).
Mathiszik does not explicitly disclose the features of storing the first downhole data element and the assigned first depth value within a memory of the downhole component; creating, downhole using the processor, a downhole log comprising at least the stored first downhole data element and the assigned first depth value.
Gerrie a method of collecting downhole data during a downhole operation, the method comprising:
storing the first downhole data element and assigned depth value within a memory of the downhole component (Gerrie fig 6:142&144; par[0038], [0085]: Raw captured data that is pre-processed, fully processed, or communicated to a computer can be stored at the data processing subsystem 56 for redundancy or can be deleted. When data is stored down-hole, such as in the data processing subsystem 56 or an on-board computer, the data processing subsystem 56 can be configured to send snapshots to the up-hole computer 22 to show the operator that tool is working properly); 
creating, downhole using the processor, a downhole log comprising at least the stored first downhole data element and assigned depth value (fig 1: “Depth 30 and Image Data 32”: par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12.  In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3)….D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22).
One of ordinary skill in the art would be aware of both the Mathiszik and Gerrie references since both pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Mathiszik to implement the updating feature as disclosed by Gerrie to gain the functionality of providing a well operator with the clear indication of any time lags that occur between steps of the geosteering process, such as, obtaining data, analyzing data, developing a modified well plan, communicating the well plan, and executing the well plan at the drilling rig.

Regarding claim 14, Mathiszik in view of Gerrie discloses the method of claim 13, further comprising transmitting a second signal indicating a second depth value from the earth surface to the downhole component (Mathiszik fig 3B; par[0050], [0052], [0054]: The downhole tool 200 then moves downhole within the borehole 204 to the second depth D.sub.2, as shown in FIG. 2B. At the second depth D.sub.2, a first transmitted signal from the first source 216 is modified, transformed, or reflected by the second formation feature 228, a second transmitted signal from the second source 218 is modified, transformed, or reflected by the third formation feature 230, and a third transmitted signal from the third source 220 is modified, transformed, or reflected by the fourth formation feature 232. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic), collecting, during the drilling operation, a second downhole data element and assigning the second depth value to the second downhole data element (Mathiszik fig 3B; par[0050], [0052], [0054]: The downhole tool 200 then moves downhole within the borehole 204 to the second depth D.sub.2, as shown in FIG. 2B. At the second depth D.sub.2, a first transmitted signal from the first source 216 is modified, transformed, or reflected by the second formation feature 228, a second transmitted signal from the second source 218 is modified, transformed, or reflected by the third formation feature 230, and a third transmitted signal from the third source 220 is modified, transformed, or reflected by the fourth formation feature 232. The control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole and/or to the surface. The drilling characteristic measurements may include depth, toolface, arc length, ROP, RPM, or other aspects of a drilling operation. In some embodiments, the process can involve determining a characteristic of the received signal(s) and then deriving a drilling characteristic from the determined received signal characteristic).

Regarding claim 15, Mathiszik in view of Gerrie discloses the method of claim 14, wherein the first downhole data element is obtained using a first sensor (Gerrie fig 1:32, par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12) and the second downhole data element is obtained using a second sensor (fig 1: “Depth 30 and Orientation 36”: par[0029]: The borehole instrument 10 is also configured to measure its direction or orientation within the borehole 12 to capture orientation data 36.  Direction data may be measured and stored with respect to a reference datum, such as magnetic north. In this example, instrument orientations S(1), S(2) . . . S(N) are measured at regular depths D(1), D(2) .  . . D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22. The orientation data 36 can be used to laterally shift captured images and profile measurements to compensate for any rotation of the borehole instrument 10 within the borehole 1).

Regarding claim 16, Mathiszik in view of Gerrie discloses the method of claim 12, further comprising at least one additional downhole data element and an associated assigned depth value to the at least one additional downhole data element (Gerrie fig 1:Depth Data 30, par[0027]: The borehole instrument 10 is configured to capture image data 32 of images of the inside wall of the borehole 12.  In this example, images I(1), I(3) .  . . I(N-2), I(N) are captured at regular depths D(1), D(3) .  . . D(N-2), D(N) and transmitted to outside the borehole 12 via the cable 16 to be stored in the computer 22), wherein the downhole log is updated, downhole using the processor, with the at least one additional downhole data element and an associated assigned depth value (Gerrie par[0030]: The borehole instrument 10 performs image capture, profile measurement, and orientation measurement during the same pass of the borehole 12.  Captured image data 32 and profile data 34 are thus both measured directly in association with the same depth and orientation measurements. This means that images and profile measurements are depth-aligned and of the same orientation without the need for post processing, which has until now included substantial human effort).

Regarding claim 17, Mathiszik in view of Gerrie discloses the method of claim 12, wherein the transmission of the first signal is performed by at least one of mud pulse telemetry, an RFID tag sent downhole, rotary speed changes, pump cycling, wired pipe telemetry, electromagnetic transmission, acoustic telemetry, and vibration along a drill string (Mathiszik  par[0036]: each measuring system includes a plurality of sources of a specific type of energy (e.g., acoustic, nuclear, radiation, electrical, optical, etc.) and a single receiver positioned away from the multiple sources, and arranged to receive energy that originates at the multiple sources. In some aspects, the parts of the measuring system may operate automatically or semi-automatically.).

Regarding claim 18, Mathiszik in view of Gerrie discloses the method of claim 12, further comprising transmitting from the earth surface a second signal indicating an incremental depth value (Mathiszik fig 2B; par[0045]: The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A.).

Regarding claim 19, Mathiszik in view of Gerrie discloses the method of claim 18, further comprising collecting a second downhole data element, updating the first depth value using the incremental depth value to provide an updated depth value and assigning the updated depth value to the second downhole data element (Mathiszik par[0045]: FIG. 2B illustrates the downhole tool 200 in a second position relative to the formation features 226, 228, 230, 232 and at a second depth within the borehole 204. FIG. 2C illustrates the downhole tool 200 in a third position relative to the formation features 226, 228, 230, 232 and at a third depth within the borehole 204. The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A).

Regarding claim 20, Mathiszik in view of Gerrie discloses the method of claim 18, further comprising updating, downhole using the processor, a downhole operation performed by the downhole component based on at least one of the first depth value and the incremental depth value (Gerrie par[0057]: increased data capture speed allows for faster movement in the borehole, such that total capture time may be reduced to less than 200 minutes).

Regarding claim 21, Mathiszik in view of Gerrie discloses the method wherein the updating of the downhole operation is performed using the processor in the downhole component without transmitting parameters from the earth surface (Mathiszik par[0047], [0052]: The control unit 234 can receive data collected at the receiver 222 to perform analysis thereon. For example, the control unit 234 can be configured to make drilling characteristic measurements based on the received signals at the receiver 222 and knowing the relative locations of the sources 216, 218, 220. In some embodiments, the control unit 234 can be configured to transmit data and/or information regarding the sources 216, 218, 220 and/or the receiver 222 (including captured/received signals) to other electronics located downhole).

2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiszik in view of Gerrie, and further in view of Bartel et al. (US2015/0226050A1) hereafter Bartel.
Regarding claim 9, Mathiszik in view of Gerrie does not explicitly disclose the method wherein at least one of the first depth value and the second depth value is obtained using a distance encoder at the surface of the earth.
Bartel discloses the method wherein at least one of the first depth value and the second depth value is obtained using a distance encoder at the surface of the earth (fig 6:87, par[0057]: The drawworks encoder 87 within the drawworks control 70 may be used to measure how many feet of cable 72 has been released. As a result, the amount of cable 72 released from the cable spool 82 can be used to determine the increments of depth the drillstring 40 has penetrated into the borehole 10. Using the output line 74 of the drawworks control 70, the incremental depth data may be sent to the surface equipment 30, where the incremental depth data may be compared with the predetermined depth change of the drillstring 40).
One of ordinary skill in the art would be aware of the Mathiszik, Gerrie and Bartel references since all pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Mathiszik to implement the feature of a distance encoder as disclosed by Bartel to gain the functionality of providing a drawworks encoder used to measure the actual depth change of the drillstring using processing circuitry of the downhole assembly based on the detected changes in the different rotational rates correlated to the at least one predetermined depth interval stored in the downhole assembly.

3.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathiszik in view of Gerrie, and further in view of Papouras et al. (US2019/0100985A1) hereafter Papouras.
Regarding claim 10, Mathiszik in view of Gerrie discloses the method wherein the second depth value is an incremental depth value (Mathiszik fig 2B; par[0045]: The first depth D.sub.1 shown in FIG. 2A is demarked by a line A-A shown in all of FIGS. 2A-2C, and FIGS. 2B-2C shown a relative increase in depth within the borehole 204 as illustratively shown as an increased separation between the downhole tool 200 and the line A-A.).
Mathiszik in view of Gerrie does not explicitly disclose the method wherein the incremental depth value is a user-defined depth interval.
Papouras discloses the method wherein the incremental depth value is a user-defined depth interval (Papouras fig 3:308, par[0062], [0063]: In some implementations, the geosteering application 280 may communicate the instructions to a user, such as a driller on the drilling apparatus 100. The user may then enter the plan instructions using the data input device 266. This may then be communicated by the controller to the data log module 270. The column 308 identifies the person or entity that changed or modified the well plan. This information may be generated automatically based on information sent from the geosteering application 280. In the implementation shown, the well plan modification at stand 5 was made by the on-site dynamic mud logger (DML), which is a software application. The well plan modification at stand 7 is made by the Nabors geosteering team (NBR Geo Team), which may include one or more geosteering technicians such as geologists and/or engineers).
One of ordinary skill in the art would be aware of the Mathiszik, Gerrie and the Papouras references since both pertain to the field of downhole operation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole operation of Mathiszik to implement the user-defined depth interval feature as disclosed by Papouras to gain the functionality of providing a well operator with the clear indication of any time lags that occur between steps of the geosteering process, such as, obtaining data, analyzing data, developing a modified well plan, communicating the well plan, and executing the well plan at the drilling rig.

Regarding claim 11, Mathiszik in view of Gerrie and Papouras discloses the method of claim 10, wherein the user-defined depth interval is between 1 foot and 10 feet (Papouras par[0062]: In this example, stands 1-4 were driven using the original well plan. At stand 5, at a starting depth of 7,360 feet, a modified plan is presented. In this instance, the modified plan is to drill two feet above the original well plan. Two stands later, at stand 7, the plan again changes to be five feet above the original well plan. The data log module 270 is configured to track the plan used for each stand that is received from the geosteering team).



Conclusion
Patent US5812068 to Wisler discloses a measurement-while-drilling (MWD) system having a downhole computer and multiple downhole sensors. Relatively large amounts of basic or "raw" data are measured by downhole sensors, and these data are processed within a downhole computer to be reduced to parameters of interest, which may be utilized to control the drilling operation by downhole devices, stored downhole, telemetered to the surface, or both. The measurements may be correlated downhole with stored reference data thereby providing additional information pertaining to the drilling operation. Downhole depth correlation between downhole measured parameters may be made by utilizing surface determined or downhole determined borehole depth.
US2010/0286916A1 to Wang discloses a method for making directional resistivity measurements and forming a directional resistivity image of a subterranean formation includes processing a plurality of directional resistivity measurements and corresponding azimuth angles to calculate a first order harmonic representation at selected azimuth angles. A two dimensional borehole image may be formed by repeating the procedure at multiple measured depths in the borehole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685